DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 20 are pending for examination.  Claims 1, 7 - 8, and 14 - 15 are amended.


Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 rejected under 35 U.S.C. 103 as being unpatentable over Demant et al., (US PUB 2017/0060878 hereinafter Demant) in view of Schlarb et al., (US PUB 2014/0032441 hereinafter Schlarb), and further in view of Nhpatt (“Bounded Context in APIs” pages 1 – 7).
Demant and Schlarb references were cited in previous office action.

As to claim 1, Demant teaches computer-implemented method, comprising: 
selecting a computing component (“…the custom field specifying a business context” para. 0002) and (“…service requestor to specify technical details of a custom field (e.g., business context…” para. 0022) from a plurality of computing components (“…a plurality of contexts 122-1-122-N” para. 0018) for communicatively coupling the computing component to a computing system (“…The method determines the extension logic associated with the business context in the backend database system. Further, the method uses the extension logic to extend the database table with the custom field, extend the business logic to handle transactions for the ; 
identifying one or more application programming interfaces (“…an application programming interface to the application” para. 0004) and (“Once the request for the custom field is received, the back-end software system adds the custom field extension to the application during runtime…” para. 0015) and for communicatively coupling the selected computing component to the computing system (“…The important part of custom field UI 126 is associating business contexts with this extension field at 402. This allows custom field processor 128 to determine where to extend the application in back-end 104” para. 0040);
determining, based on the identified one or more application programming interfaces, one or more required application programming interfaces for communicatively coupling the selected computing component to the computing system (“…To be able to add the custom field to the user interface in the application during runtime, previously, various extension logic was added to the software system at different levels to allow the custom field to be dynamically added to the user interface during runtime. For example, as will be discussed below, extension logic is added to specific open data protocol (Odata) services, the business logic, the core data services (CDS), and also the database tables. This extension logic is leveraged to add the custom field to the software system” para. 0015) and (“Similar to the business logic and CDS views, Odata services are explicitly enabled for extensibility via extension logic 116-1. Specific Odata services 114 can be extended to handle the extension of the ; 
identifying one or more application programming interface drivers (“extensibility APIs” para. 0024, 26, 36 – and 37) and (“…send and receive information through the network interface 604 across a local network 620, an Intranet, or the Internet 630…” para. 0055) corresponding to the one or more required application programming interfaces (“The extension logic is stored with respect to a database table, business logic to handle transactions in the backend system, and an application programming interface to the application…” para. 0002) and (“…determining the extension logic associated with the business context in the backend database system; and using the extension logic to extend the database table with the custom field, extend the business logic to handle transactions for the custom field in the backend system, and extend the application programming interface to the application, wherein the custom field is extended during runtime of the application” para. 0003), the one or more application programming interface drivers having a control component (“…Further, the method uses the extension logic to extend the database table with the custom field, extend the business logic to handle transactions for the custom field in the backend system, and extend the application programming interface to the application. The custom field is extended during runtime of the application…” para. 0002) and (“…The field extensibility is explicitly prepared in the application. For example, database tables 124 and data dictionary (DDIC) structures include "extension_include" logic at 116-4. A data dictionary is a collection of descriptions of the data objects or items in a  and a data plane component (“…database tables….” Para. 0020 and 0025) the control component is configured for coupling the selected computing component (“…The field extensibility is explicitly prepared in the application. For example, database tables 124 and data dictionary (DDIC) structures include "extension_include" logic at 116-4. A data dictionary is a collection of descriptions of the data objects or items in a data model. An extension include may be an empty DDIC structure, which is an anchor point for extensions….” Para. 0020, 0023 – 0024) with at least one bounded context in one or more bounded contexts (“...Within the custom field UI 126, the service requestor may specify parameters for the custom field to create and also associate the custom field with a business context…” para. 0021) of the computing system (“…the API adds extension fields from the underlying type definition to the metadata, set properties of the extension field, and defines new entities when the value help is involved. The custom field is only exposed where it is explicitly decided in the where-used definition to make it available to the Odata service. Therefore, the extensibility API will read custom field metadata 130 to decide if a custom field is to be exposed or not…” para. 0037), the data plane component including one or more tables (“…database tables…” para. 0002) identifying the one or more bounded contexts of the computing system and available application programming interfaces in the one or more application programming interfaces (“…storing extension logic for a business context for an application in a backend database system, wherein the extension logic is stored with , 
communicatively coupling, using the identified one or more application programming interface drivers, the selected computing component with the computing system and activating the selected component for operation with the computing system (“These contexts 122 can be extended and extension logic 116-2 is provided to allow these contexts to be extended with a custom field…” para. 0018 and 0040).
Demant does not but Schlarb teaches
the control component is configured to determine a version of the one or more determined required application programming interfaces (“…Periodically, the business organization can update its core product, such as by offering a new version of the existing core product and/or replacing the old core product with the new core product, where the updated and/or new core product can be designed to work with existing business process applications and/or add-ons that may have been created by the business organization and/or its partners and/or are being used by the customers…” para. 0024) for coupling the selected computing component with at least one bounded context of the computing system, the at least one bounded context including at least one active mandatory web service (“…a sales model business object, an accounting model business object…” para. 0023).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Demant by adopt the teachings of Schlarb because Schlarb would 
Demant and Schlarb do not but Nhpatt teaches
the at least one bounded context defining an applicability of each model  associated with at least one domain in a plurality of domains of the computing system (“domain model…” page 2), each model having a domain boundary defining at least one bounded context (“More SO: How to clearly define boundaries of a bounded context” page 5), the one or more application programming interfaces communicatively coupling one or more domains in the plurality of domains (“Domain Driven APIs for the Web” page 6) and (“…Without doing the exercise of domain modeling you can’t call your existing modules “bounded contexts” and try to transpose them to your APIs ” page 6 - 8), each domain in the plurality of domains including one or more logically consistent applications (“Aggregates (several domain models) are good resource candidates” page 6), each logically consistent application being configured being associated with one or more bounded contexts and executed in accordance with one or more bounded contexts and other logically consistent applications in the corresponding domain (“…all your existing modules “bounded contexts…” pages 6 - 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Demant and Schlarb by adopt the teachings of Nhpatt because Nhpatt would define domain model with bounded context in APIs to reflect the system interface to make calls (pages 1 - 2).  

As to claim 2, Demant modified by Schlarb and Nhpatt teaches the method according to claim 1, Demant teaches wherein the computing system includes a plurality of bounded contexts (“…the custom field specifying a business context” para. 0002) and (“…service requestor to specify technical details of a custom field (e.g., business context…” para. 0022).
  
As to claim 3, Demant modified by Schlarb and Nhpatt teaches the method according to claim 2, Demant teaches wherein the selected computing component (“…the custom field specifying a business context in which the custom field is associated…” para. 0003) is communicatively coupled with one or more bounded context in the plurality of bounded contexts (“Custom field UI 126 allows a service requestor to specify technical details of a custom field (e.g., business context, label, type, length, etc.) and also provides a where-used list. The where-used list is based on an extensibility registry 132 that identifies all Odata services, business contexts…” para. 0022).
  
As to claim 4, Demant modified by Schlarb and Nhpatt teaches the method according to claim 1, Demant teaches further comprising:
determining, based on the identified one or more application programming interfaces, one or more optional application programming interfaces for communicatively coupling the selected computing component to the computing system (“…To be able to add the custom field to the user interface in the application ; 
identifying one or more application programming interface drivers corresponding to the one or more optional application programming interfaces (“The extension logic is stored with respect to a database table, business logic to handle transactions in the backend system, and an application programming interface to the application…” para. 0002) and (“…determining the extension logic associated with the business context in the backend database system; and using the extension logic to extend the database table with the custom field, extend the business logic to handle transactions for the custom field in the backend system, and extend the application programming interface to the application, wherein the custom field is extended during runtime of the application” para. 0003); and 
communicatively coupling, using the identified one or more application programming interface drivers corresponding to the one or more required application programming interfaces and the one or more optional application programming interfaces, the selected computing component with the computing system and activating the selected component for operation with the computing system (“These contexts 122 can be extended and extension logic 116-2 is provided to allow these contexts to be extended with a custom field…” para. 0018 and 0040).  

As to claim 5, Demant modified by Schlarb and Nhpatt teaches the method according to claim 1, Demant teaches wherein the computing system includes a computing system application programming interface configured to be communicatively coupled to the identified one or more application programming interfaces (“…Odata services provide application programming interfaces (APIs) that allow user interface 106 to provide queries to Odata service layer 111…” para. 0017).  

As to claim 6, Demant modified by Schlarb and Nhpatt teaches the method according to claim 1, Demant teaches wherein the one or more application programming interfaces are identified based on at least one of the following: an operating system of the selected component, an operating system of the computing system, and any combination thereof (“…Odata services are explicitly enabled for extensibility via extension logic 116-1. Specific Odata services 114 can be extended to handle the extension of the Odata services, which can prepare the data model for extensibility, enable the external meta model for extensibility, and call the APIs provided by the extensibility…” para. 0036 - 0037).
  
As to claim 7, Demant modified by Schlarb and Nhpatt teaches the method according to claim 1, Demant teaches wherein the computing system is an enterprise resource computing system (“…the application may include enterprise resource management software that is implemented by the software system and offered by a service provider” para. 0016).
Demant and Nhpatt do not but Schlarb teaches
wherein the at least one bounded context includes an internal bounded context of the enterprise resource computing system; the at least one bounded context having an internal application programming interface for connecting to the one or more determined required application programming interfaces (“…a sales model business object, an accounting model business object…” para. 0023).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Demant and Nhpatt by adopt the teachings of Schlarb because Schlarb would provide core necessary for a web service to provide services for a business (para. 0023 – 0024).  
 
As to claim 8, this is a system claim of claim 1.  Further, Demant teaches at least one programmable processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor (“…one or more computer processors; and a non-transitory computer-readable storage medium comprising instructions, that when executed, , cause the at least one programmable processor to perform operations of claim 1.

As to claims 9 – 14, see rejection for claims 2 – 7 above respectively.

As to claim 15, this is a product claim of claim 8.  See rejection for claim 8 above.
As to claims 16 – 20, see rejection for claims 9 – 13 above respectively.

Response to Arguments

35 USC § 103 (pages 9 – 11).
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Demant, Schlarb, and Nhpatt.

Applicant argued that “In contrast, both Demant and Schlarb are silent with regard to use of data plane and control plane components of application programming interface drivers for the purposes of determining correct versions of web application programming interfaces (APIs) and corresponding drivers for connecting different computing systems and selected computing components” (page 12 of remark).
In response,

Therefore, Demant and Schalarb teaches data plane and control plane components of application programming interface drivers for the purposes of determining correct versions of web application programming interfaces (APIs) and corresponding drivers for connecting different computing systems and selected computing components as argued. 

Applicant argued that “Further, both Demant and Schlarb are silent with regard to indicating that the bounded contexts include active mandatory web services that are connected using the identified API drivers” (pages 12 last para. of remark). 
In response,
Schlarb teaches business process applications having sales and account applications which are all mandatory services.  Users can access to the business applications via web browser (para. 0035).  Therefore, Demant and Schlarb teaches the bounded contexts include active mandatory web services that are connected using the identified API drivers.

Applicant argued that “Additionally, the references fail to disclose or suggest that the data plane component includes "one or more tables identifying the one or 12Application No. 16/406,606Docket No.: 54874-465F01US/181027US01Reply to non-final Office Action of June 11, 2021more bounded contexts of the computing system and available application programming interfaces in the one or more application programming interfaces," where bounded contexts define "an applicability of each model associated with at least one domain in a plurality of domains of the computing system, each model having a domain boundary defining at least one bounded context," where each domain includes "one or more logically consistent applications, each logically consistent application being configured being associated with one or more bounded contexts and executed in accordance with one or more bounded contexts and other logically consistent applications in the corresponding domain," as recited in claim 1” (page 12 last paragraph – page 13 of remark).
In response,
Examiner cited Demant, Schlarb, and Nhpatt, not any alone, teaches amended limitations in claim 1.  See rejection above.

Applicant argued that “Independent claims 8 and 15 are not rendered obvious by Demant, Schlarb, and/or their combination for at least the reasons stated above with regard to claim 1. Dependent claims 2-7, 9-14, and 16-20 are not rendered obvious by Demant, Schlarb, and/or their combination for at least the reasons stated above with regard to independent claims 1, 8 and 15, respectively…” (Page 13 of remark).
In response,
Examiner refers to response for claim 1 above.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
IBM, “Apply Domain-Driven Design to microservices architecture”, discloses design domain-driven design concept for APIs, Jul 19 2018, (pages 1 – 6).
Penchikala, “Domain Driven Design and Development In Practice”, discloses domain design for mapping business domain concepts into software artifacts, InforQ, Jun 12 2008, pages 1 – 34. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/UMUT ONAT/Primary Examiner, Art Unit 2194